Order issued June 19, 2014




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-13-01483-CR
                                  No. 05-13-01484-CR
                                  No. 05-13-01485-CR
                       ________________________________________

                       RICHARD SAMUEL MORALES, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                       Before Justices Moseley, O’Neill, and FitzGerald

       Based on the Court’s opinion of this date, we GRANT the March 14, 2013 motion of

Robert T. Baskett for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Robert T. Baskett as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Richard Samuel

Morales, TDCJ No. 1882873, Bill Clements Unit, 9601 Spur 591, Amarillo, Texas, 79107-9606.



                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE